internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-140553-01 date date re legend taxpayers decedent spouse son daughter daughter daughter trust court court individual individual partnership corporation bank date date date date date date date date date date year year dear plr-140553-01 this is in response to a letter dated date and prior correspondence submitted on behalf of the taxpayers requesting rulings regarding the generation- skipping transfer_tax consequences of a division of trust assets as described below facts the facts submitted and representations made are as follows decedent died prior to date survived by his spouse spouse his son son and three daughters daughter daughter and daughter in his will decedent appointed son as executor of his estate under article fifth of his will decedent devised and bequeathed the residue of his estate in trust and directed the trustee to divide the property into trust a and trust b son was named as initial trustee during spouse’s life the trustee was to pay her the net_income from both trusts as well as any amounts of principal the trustee deemed necessary for her support and maintenance spouse was given a testamentary general_power_of_appointment over the assets of trust a to the extent she failed to exercise the power the assets of trust a were to augment trust b spouse died prior to date she did not exercise her testamentary_power_of_appointment therefore under decedent’s will any assets in trust a at spouse’s death passed to trust b which is the subject of this ruling letter and hereinafter referred to as trust paragraph of article fifth of decedent’s will provides as follows upon the death of my wife spouse trust b and trust a to the extent that my wife shall make no different disposition thereof shall continue and the net_income therefrom shall be paid to my daughters daughter daughter and daughter in equal shares share and share alike for their respective lifetimes if one or more of my said daughters shall fail to survive me the share such predeceased daughter would have received shall be paid to her surviving issue by right of representation upon the death of the last surviving daughter this trust shall terminate and the corpus together with accrued and undistributed_income shall be distributed to my grandchildren by right of representation and including in this instance any lawful issue of my son son paragraph of article fifth of decedent’s will hereinafter referred to as the income equalization provision provides as follows if at any time after the death of my wife spouse and before the termination of my trust estate the gross_income from all sources in any one year of my son son shall be less than one-third of the net_income distributable under the trust estate during said year the trustee shall distribute to my said son an plr-140553-01 amount of money sufficient to make his annual gross_income equal to the share received from my trust estate during such year by each of my daughters or their issue by right of representation if one or more of them shall have died on date court issued a decree of final distribution of decedent’s estate the decree was filed with court date paragraph of article fifth of decedent’s will contains no direction as to the payment of a daughter’s share of trust income if she should die during the trust term without issue individual as trustee petitioned court for a construction of the trust and for instructions to the trustee notice of the hearing on the petition was given as required by state law on date by order approving petition for construction of trust instrument and for instructions to trustee court approved the resignation of son and the appointment of individual as trustee in the order court construed paragraph of article fifth of decedent’s will as follows upon the death of either daughter daughter or daughter the share of the net_income that would have been received by that deceased daughter pursuant to paragraph of article fifth on page of the will of decedent shall be paid to her surviving issue by right of representation in the event such deceased daughter is not survived by any issue the share of the net_income that would have been received by the deceased daughter shall be distributed to the survivor s of daughter daughter or daughter in the same order court construed paragraph of article fifth of decedent’s will the income equalization provision as follows a son’s right to receive a distribution from the trust each year shall be determined on the gross_income of son for the previous year and the net_income distributable for the trust for the current_year b if son’s gross_income for the previous year is less than one-third of the trust’s net_income distributable for the current_year then son shall be entitled to receive a distribution from the trust in an amount equal to seventy-five percent of the difference between the trust’s net_income distributable for the current_year and son’s gross_income for the previous year c any distribution from the trust to son shall reduce the amount to be distributed by the trust to daughter daughter and daughter or their successors on a pro_rata basis one of the primary assets of trust from its inception until year was a limited_partnership_interest in partnership in year partnership entered into a merger and recapitalization transaction in which trust received stock in corporation and cash in exchange for its interest in partnership plr-140553-01 in year following the transaction daughter filed suit against individual as trustee seeking to remove individual as trustee and seeking reimbursement for damages in the same year daughter filed suit against individual’s attorneys with respect to services provided to individual as trustee in year corporation filed suit against daughter and daughter cross-claimed against individual for indemnification on date upon petition of individual as trustee for instructions court ordered that trust income distributable to son during the period january through april of each year shall be calculated based upon his gross_income for the year which i sec_2 years before the current_year thereafter his income distributions for the period may through december of each year will be adjusted to account for his actual gross_income for the year before the current_year on date all of the parties to the lawsuits listed above reached a global_settlement of all claims raised in the suits and executed an agreement of compromise settlement and release settlement agreement in the trustee’s petition for approval of settlement the parties acknowledged that further clarification of the trust was needed with respect to the disposition of son’s income_interest in the trust upon his death prior to the termination of the trust because paragraph of article fifth of decedent’s will does not provide for this contingency thus a question existed as to whether his income_interest would pass to his children or to the other income beneficiaries the trustee committed himself to filing a petition for instructions from the court seeking an order that upon the death of son during the trust term his children shall not succeed to his income_interest but shall remain solely remainder beneficiaries on date individual filed trustee’s petition for approval of settlement with court notice of the hearing on the petition together with a copy of the settlement agreement was mailed to each beneficiary of the trust in accordance with state’s probate code under state’s probate code any interested person could appear and make a response or objection at or before the hearing daughter 3's attorney appeared at the hearing representing daughter and her children court appointed a guardian ad litem to review the petition on behalf of any unborn and ascertained issue of son otherwise no other trust beneficiaries appeared at the hearing or filed any objections on date court issued two orders the first order approved the settlement agreement the second order instructed the trustee that following the death of son his heirs were not to receive income from the trust during the lifetimes of daughter or daughter but were to receive their remainder interests in the trust after the deaths of daughter and daughter at this time daughter was deceased and her two children were receiving her income_interest in the trust the settlement agreement in its entirety is incorporated into the court’s order by reference the settlement agreement contains provisions modifying the trust the modifications to the trust as contained in the court’s order are contingent upon the plr-140553-01 taxpayers’ receipt of a favorable private_letter_ruling from the service and are summarized as follows first the trust shall be modified to provide for the creation of a separate subtrust subtrust solely for the benefit of daughter and her children the subtrust shall be maintained upon the same terms and conditions as the trust including but not limited to those terms and conditions concerning termination of the trust the subtrust shall be funded with of the trust’s shares in corporation and of all other assets of trust second daughter and her children shall be the only persons who have the right to receive income principal or any other pecuniary legal or equitable interest in any asset of the subtrust the income earned by the subtrust shall not be considered in determining the income distribution to the income beneficiaries of the trust daughter and her children will not be entitled to the income from the trust unless either of the following should occur if during his lifetime son receives gross_income that triggers the income equalization provision of the trust daughter or her children if she is deceased and the trust is not terminated shall receive from the trust an amount equal to of son’s gross_income or if son predeceases daughter or daughter or both daughter or her children if she is deceased and the trust is not terminated shall receive of all trust income distributions third daughter and her children shall select as trustee of the subtrust an independent person who is not a member of their family the trustee of the subtrust shall have the same powers with respect to the assets of the subtrust other than the corporation stock as those set forth in the trust the settlement agreement provides that in funding the subtrust all assets of the trust that can be divided into quarters will be so divided so that of those assets will be transferred to the subtrust other assets which cannot be so divided will be pooled in the most commercially reasonable manner and of this pool will be transferred to the subtrust the settlement agreement provides that if an amendment alteration or modification of the agreement involves solely the rights and terms of the trust or subtrust such amendment alteration or modification need only be signed by the trustee the subtrustee and each of daughter and her children under this provision bank which had succeeded individual as trustee of the trust individual who had been named trustee of the subtrust subtrustee and daughter and each of her children executed the first amendment to the settlement agreement which related to the trust’s income distributable to son under the income equalization provision of decedent’s will plr-140553-01 on date daughter filed a petition for construction of trust for instructions and for approval of amendment to settlement agreement the next day bank filed a consent to the petition on date all of the beneficiaries of the trust were served with notice of a hearing to be held on the petition each beneficiary was served with a copy of the modified terms of the trust and the amendment to the settlement agreement and afforded an opportunity to object to them no objections were filed on date court issued its order construing the trust instructing the trustees and approving the amendment to the settlement agreement the effectiveness of the order is subject_to the issuance of a favorable private_letter_ruling from the service under the new provisions that govern the trust until daughter 1’s death the income of subtrust will be distributed to daughter during her life and at her death will be distributed to the then-living issue of daughter by right of representation until daughter 3’s death the income of the trust will be divided into two equal shares one share will be paid to daughter for life and at her death to her then-living issue by right of representation the other share will be divided into two equal shares one for each of the two children of daughter at the death of either child of daughter the deceased child’s share will be paid to that child’s then-living issue by right of representation the provisions of court 2's order of date continue to apply to construe the terms of the trust thus should either daughter or daughter die without issue while the other daughter is still living the deceased daughter’s share will be paid to the surviving daughter until her death upon the death of the survivor of daughter and daughter subtrust and the trust will terminate and be distributed outright subtrust will be distributed to daughter 3's then-living issue or if none will augment equally the shares distributed from the trust the trust will be divided into three equal shares daughter 1's share daughter 2's share and son’s share daughter 1's share and daughter 2's share will each be distributed to the respective daughter’s then-living issue or if none will augment equally subtrust and the other shares being distributed from the trust son’s share will be distributed to the then-living lawful issue of son or if none will augment equally subtrust and the other shares being distributed from the trust the income equalization provision of paragraph of article fifth of decedent’s will is modified to ensure that son and daughters or their issue receive the share of income each would have received under the original terms of the trust the court’s order provides that during the life of son if in any year prior to the termination of the trust son’s gross_income from other sources for the year immediately preceding the current_year is less than ½ of the trust net_income for the current_year the trustee of the trust shall distribute to son an amount of cash or other comparable liquid_assets sufficient so that when added to his gross_income from other sources for the prior year plr-140553-01 the sum thereof is equal to of the sum of the trust’s net_income for the current_year and son’s gross_income for the prior year individual who is not related to daughter or her children will be the subtrustee the beneficiaries of subtrust acting by majority vote may remove an acting trustee and may also appoint a trustee or co-trustees if no trustee is then serving who may be any person or persons other than a beneficiary a beneficiary’s spouse or a person related or subordinate to a beneficiary within the meaning of sec_672 of the internal_revenue_code you have asked that we rule as follows after the proposed partition subtrust will be treated as a_trust that was irrevocable on date for purposes of b of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the proposed partition of trust into subtrust and trust will not constitute an actual or constructive_addition to subtrust under sec_26_2601-1 neither the creation of subtrust as a result of the proposed partition of trust nor distributions from subtrust to its beneficiaries including but not limited to distributions upon the termination of subtrust will be subject_to the generation-skipping_transfer_tax law sec_2601 imposes a tax on each generation-skipping_transfer gst made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax gstt is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gstt if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in plr-140553-01 sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court revrul_95_58 1995_2_cb_191 concludes that a settlor’s retained power to remove a trustee and appoint an individual or corporate trustee or successor that is not related or subordinate to the settlor within the meaning of sec_672 will not be considered retention of the trustee’s discretionary powers for purposes of sec_2036 and sec_2038 analysis trust was irrevocable prior to date you represent that there have been no constructive or actual additions to trust since date subtrust and trust will be administered under the original terms of trust as the new provisions governing income payments to daughters and their issue are provided in decedent’s will as construed and modified by the orders of court on date date and date intended to ensure that the same beneficiaries will receive the same shares of income they would have received under the original terms of trust as construed by court on date we believe that the court’s construction of the trust in its order on date was a reasonable interpretation of decedent’s intent with respect to the payment of trust income following the death of a daughter without surviving issue the new income equalization provision is modified to ensure that the same beneficiaries among son and daughters or their issue receive the same shares of income they would have received under the original terms of the trust as construed by court on date and date these new provisions do not effectively change the original terms of the trust as construed by these orders moreover we believe the court’s instructions concerning the provision and the method for calculating the amount plr-140553-01 of trust income which should be distributed to son under the provision represent reasonable interpretations of decedent’s intent in including the provision in his will subtrust and trust will terminate at the death of the last survivor of daughters when trust would have terminated under its original terms the original terms of trust provide that when the trust terminates the remaining trust assets will be distributed to decedent’s grandchildren by right of representation and including in this instance any lawful issue of son under the new provisions when subtrust and trust terminate trust will be divided into three equal shares one for daughter and her issue one for daughter and her issue and one for son and his issue the share for daughter and the share for daughter will each be distributed to the respective daughter’s then-living issue or if none will augment equally subtrust and the other shares being distributed from trust similarly subtrust will be distributed among the then-living issue of daughter or if none will augment equally the share for daughter the share for daughter and the share for son son’s share will be distributed to the then-living lawful issue of son or if none will augment equally subtrust and the other shares being distributed from the trust based on an analysis of the applicable case law we believe that the new provisions for the distribution of subtrust and trust upon their termination represent a construction of the original terms of trust that is consistent with applicable state law as it would be applied by the highest court of the state therefore these new provisions ensure that upon the termination of subtrust and trust the trusts will be distributed among the same beneficiaries as under the original terms of trust court 2's order of date provides administrative provisions for subtrust and provisions governing the removal and appointment of trustees of subtrust although these provisions were not contained in the original provisions of decedent’s will they create no new powers or benefits in any beneficiary under these new provisions the beneficiaries of subtrust can remove and replace trustees or co-trustees with persons who are not a beneficiary of subtrust spouse of such beneficiary or who are not subordinate or related to such beneficiary within the meaning of sec_672 we conclude that for purposes of sec_26_2601-1 the modification of the terms of trust by court does not shift any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made and provided that the partition of trust into subtrust and trust is a valid partition under applicable state law we rule as follows plr-140553-01 subtrust will be treated as a_trust that was irrevocable on date for purposes of b of the tax_reform_act_of_1986 and sec_26 b of the generation-skipping_transfer_tax regulations the proposed partition of trust into subtrust and trust will not constitute an actual or constructive_addition to subtrust under sec_26_2601-1 neither the creation of subtrust as a result of the proposed partition of trust nor distributions from subtrust to its beneficiaries including but not limited to distributions upon the termination of subtrust will be subject_to the generation-skipping_transfer_tax except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
